DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claims recited "after capturing the first screenshot, detect ... a second input ... selecting the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-11, 18-20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. 2016/0210013 hereinafter Park).
As Claim 1, Park teaches a method comprising: 
at an electronic device with one or more processors (Park (¶0276 line 3), a processor), a non-transitory memory (Park (¶0276 line 4-5), machine readable media), one or more input devices (Park (¶0274 line 4), touch screen): 
while displaying content on the display, displaying, on the display, a screen capture interface overlaid on the content (Park (¶0272, fig. 9), different functions related to selection region are displayed. The functions include recording screen information and capturing screen information), wherein displaying the screen capture interface includes concurrently displaying:
a first capture affordance for initiating an image capture (Park (¶0272, fig. 9), an image capture functionality is displayed); and
a second capture affordance for initiating a video capture (Park (¶0272, fig. 9), a video recording functionality is displayed); 
in response to detecting, via the one or more input devices, a first input corresponding to selecting the first capture affordance within the screen capture interface (Park (¶0272, ¶0274, fig. 9), user selects capture function in order to capture image of the partial region), capturing a first screenshot that includes currently displayed content within a first sub-region of the display to be captured, wherein the first sub-region includes less than all of the display (Park (¶0217, ¶0219), partial region is captured); 
after capturing the first screenshot (Park (¶0273 line 1-3), functions are displayed until the user’s selection inputs are released), detecting, via the one or more input devices, a second input corresponding to selecting the second capture affordance (Park (¶0274), function is executed when being selected. The functions includes a record option); and 
in response to detecting the second input, capturing a first video that includes currently displayed content in the first sub-region of the display (Park (¶0236 line 5-9), when recording functionality is chosen, a moving image is recorded).

As Claim 2, besides Claim 1, Park teaches further comprising: 
detecting, via the one or more input devices, a delineation input corresponding to delineating a portion of the display (Park (¶0268 line 1-8), user applies touch position on the screen in order to identify a partial region); and 
after detecting the delineation input, in response to detecting, via the one or more input devices (Park (¶0272, fig. 9), different functions related to selection region are displayed. The functions include recording screen information and capturing screen information), a designation input corresponding to a designation affordance within the screen capture interface (Park (¶0274), function is executed when being selected. The functions includes a capture option and a record option), assigning the portion of the display to the first sub-region of the display to be captured (Park (¶0217, ¶0219), partial region is captured).

As Claim 10, besides Claim 1, Park teaches further comprising, saving at least one of the first screenshot or the first to a predetermined location (Park (¶0219), digital image is saved to the clipboard). 

As Claim 11, besides Claim 1, Park teaches further comprising, displaying, on the display, at least a first representation of the first screenshot overlaid on the content or a second representation of the second screenshot overlaid on the content (Park (¶0219), first screenshot is displayed for visually check).   

As Claim 18, besides Claim 1, Park teaches wherein the screen capture interface includes affordances including a plurality of capture-type affordances, wherein the first screenshot is captured according to a first capture-type affordance of the plurality of capture-type affordances (Park (¶0274), function is executed when being selected. The functions includes a capture option and a record option) and the first video is captured according to a second capture-type affordance of the plurality of capture-type affordances (Park (¶0274), function is executed when being selected. The functions includes a capture option and a record option).  

As Claim 19, besides Claim 1, Park teaches wherein one or more of the plurality of capture-type affordances correspond to an image screenshot, video capture, or audio capture (Park (¶0272, ¶0274), function is executed when being selected. The functions includes a capture option and a record option).  

As Claim 20, besides Claim 1, Park teaches further comprising: 
detecting, via the one or more input devices, an application-designation input corresponding to an application affordance within the screen capture interface (Park (¶0272, ¶0274), function is executed when being selected. The functions includes a capture option and a record option); 
after detecting the application-designation input, detecting, via the one or more input devices, a fourth input corresponding to selecting the first capture affordance (Park (¶0272, ¶0274), function is executed when being selected. The functions includes a capture option and a record option); and 
in response to detecting the fourth input, launching an application associated with the application affordance (Park (¶0236 line 5-9), when recording functionality is chosen, a moving image is recorded), wherein a window of the application includes a representation of the first video (Park (¶0240 line 9-12), a thumbnail of moving image is displayed).  

As Claim 22 and 23, the Claims are rejected for the same reasons as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in further view of Hosono et al. (U.S. 2017/0160912 hereinafter Hosono).
As Claim 3, besides Claim 1, Park may not explicitly disclose while Hosono teaches further comprising: Amendment- 3 -Atty. Docket No.: 27753-50206C1App. No.: 17/122,094 
in accordance with a determination that the first sub-region of the display overlaps with the screen capture interface, changing a position of the screen capture interface such that the screen capture interface does not overlap with the first sub-region of the display (Hosono (¶0089 line 8-11), changing position of the virtual key when the first sub-region is expanding toward and touching the key); and 
in accordance with a determination that the first sub-region of the display does not overlap with the screen capture interface, maintaining the position of the screen capture interface (Hosono (¶0089 line 6-8), capture interface is stationary when the first sub-region does not overlap with the screen capture interface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify capture key of Park instead be a user interface key taught by Hosono, with a reasonable expectation of success. The motivation would be to allow user to “expand an area without hiding an active keys in the base screen, allowing the user to continue operation with the key” (Hosono (¶0089)).

Claim 4-8, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameloglu et al. (U.S. 2010/0070842 hereinafter Ameloglu) in view of Geng et al. (U.S. 2016/0216797 hereinafter Geng).
	As Claim 4, besides Claim 1, Park may not explicitly disclose while Ameloglu teaches further comprising: 
detecting, via the one or more input devices, a third input that corresponds to a request to modify the first sub-region (Ameloglu (¶0085 line 8-14, fig. 5 item 535, ¶0086, fig. 4 item 440), user uses arrow to adjust selection region. Selection region 535 is overlaid on the content); and 
in response to detecting the third input, modifying the first sub-region of the display to a second sub-region of the display (Ameloglu (¶0085 line 8-14, fig. 5 item 535, ¶0086, fig. 4 item 440), user uses arrow to adjust selection region. Selection region 535 is overlaid on the content).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify partial region of Park instead be region modification gesture taught by Ameloglu, with a reasonable expectation of success. The motivation would be to “allow other project members to use or edit the information depicted in the image” (Ameloglu (¶0008 line 6-7)).
	
	As Claim 5, besides Claim 4, Park in view of Ameloglu teaches wherein modifying the first sub-region to the second sub-region corresponds to moving the first-sub region (Ameloglu (¶0085 line 8-14, fig. 5 item 535, ¶0086, fig. 4 item 440), user uses arrow to adjust selection region. Selection region 535 is overlaid on the content). 
 
	As Claim 6, besides Claim 4, Park in view of Ameloglu teaches wherein modifying the first sub-region to the second sub-region corresponds to resizing the first-sub region (Ameloglu (¶0089 line 1-4), user can user free-form or drawing tool in order to define an arbitrary region for the screenshot. Arbitrary region is construed as a circle or any curve shape).

	As Claim 7, besides Claim 4, Park in view of Ameloglu teaches further comprising: 
	detecting, via the one or more input devices, a fourth input that corresponds to selecting the first capture affordance (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen); and 
in response to detecting the fourth input, capturing a third screenshot that includes currently displayed content in the second sub-region of the display (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen). 

	As Claim 8, besides Claim 7, Park in view of Ameloglu teaches further comprising: 
after capturing the third screenshot (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen) and after a second change in appearance of content in the second sub-region (Ameloglu (¶0085 line 8-14, fig. 5 item 535, ¶0086, fig. 4 item 440), user uses arrow to adjust selection region. Selection region 535 is overlaid on the content), 
detecting, via the one or more input devices, a fifth input corresponding to selecting the first capture affordance (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen); and 
in response to detecting the fifth input, capturing a fourth screenshot that includes currently displayed content in the second sub-region, wherein the fourth screenshot is different from the third screenshot (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen).

	

	As Claim 12, besides Claim 1, Park may not explicitly disclose while Ameloglu eaches further comprising: 
in accordance with a determination that a save location is set for at least one of the first screenshot or the second screenshot (Ameloglu (¶0085 line 8-15, fig. 5 item 535), area 535 (first representation) is overlay on top of the content when the mouse is over the defined region 535), 
displaying, on the display, at least a first representation of the first screenshot overlaid on the content or a second representation of the second screenshot overlaid on the content (Ameloglu (¶0085 line 8-15, fig. 5 item 535), area 535 (first representation) is overlay on top of the content); and 
in accordance with a determination that a save location is not set for at least one of the first screenshot or the second screenshot, refrain from displaying, on the display, the first representation of the first screenshot and the second representation of the second screenshot (Ameloglu (¶0085 line 8-15, fig. 5 item 535), when the mouse are not on the region. The region is not displayed in lighter filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify partial region of Park instead be region modification gesture taught by Ameloglu, with a reasonable expectation of success. The motivation would be to “allow other project members to use or edit the information depicted in the image” (Ameloglu (¶0008 line 6-7)).

As Claim 14, besides Claim 12, Park in view of Ameloglu teaches further comprising, 
in response to determining that a timeout period has expired (Park (¶0219), when predetermined time elapses, the capture image is dismissed), 
ceasing to display at least one of the first representation of the first screenshot overlaid on the content or the first video of the second screenshot overlaid on the content (Park (¶0219), when predetermined time elapses, the capture image is dismissed).  

	As Claim 15, besides Claim 12, Park in view of Ameloglu teaches further comprising, 
while displaying at least one of the first representation of the first screenshot overlaid on the content or the second representation of the second screenshot overlaid on the content (Ameloglu (¶0085 line 8-15, fig. 5 item 535), area 535 (first representation) is overlay on top of the content), 
displaying one or more respective screenshot editing interfaces each including one or more editing tools based on a respective capture-type affordance (Ameloglu (¶0096 line 7-12, ¶0093 line 6), GUI controls allow user to input annotation in a pre-format screenshot).

	As Claim 16, besides Claim 15, Park in view of Ameloglu teaches further comprising: 
detecting, via the one or more input devices, an edit input corresponding to the representation of the first representation of the first screenshot or the second representation of the second screenshot (Ameloglu (¶0096 line 7-12, ¶0093 line 6), GUI controls allow user to input annotation in a pre-format screenshot); and 
in response to detecting the edit input, changing content included within the first representation of the first screenshot or the second representation of the second screenshot based on a particular one of the one or more respective editing tools that has focus (Ameloglu (¶0096 line .

	As Claim 17, besides Claim 16, Park in view of Ameloglu teaches further comprising: 
detecting a save input corresponding to a save affordance (Ameloglu (¶0101 line 6-8), user press a key for generate screenshot); and 
in response to the detecting the save input: 
replacing display of the respective screenshot editing interface with content displayed on the display prior to displaying the respective screenshot editing interface (Ameloglu (¶0101 line 1-2), screenshot is generated with annotations); and 
storing a modified screenshot that corresponds to the respective representation of the screenshot as changed (Ameloglu (¶0101 line 1-2), screenshot is generated with annotations).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Geng (U.S. 2016/0216797 hereinafter Geng).
As Claim 9, besides Claim 1, Park may not explicitly disclose while Geng teaches further comprising, capturing a third screenshot that includes currently displayed content in the first sub-region in response to determining satisfaction of one or more capture conditions (Geng (¶0050 line 8-13, ¶0055, fig. 1 item 106), an DOWN+UP event is associated with a key for enabling capturing of full-screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify capture mechanism of Park instead be a capture button .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ameloglu in further view of Kawaguchi (U.S. 8,631,345 hereinafter Kawaguchi).
As Claim 13, besides Claim 12, Park in view of Ameloglu may not explicitly disclose while Kawaguchi teaches further comprising: while displaying, on the display, at least the first representation of the first screenshot or the second representation of the first video: 
detecting, via the one or more input devices, a drag input corresponding to at least one of the first representation of the first screenshot or the second representation of the first video (Kawaguchi (col. 14 line 51-66), drag operation is input to the vertex for changing the size of the box); and 
in response to detecting the drag input, perform a drag operation on at least one of the first representation of the first screenshot or the second representation of the first video (Kawaguchi (col. 14 line 51-66), drag operation is input to the vertex for changing the size of the box).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine visual object of Park in view of Ameloglu with drag gesture taught by Kawaguchi, with a reasonable expectation of success. The motivation would be to “allow the user to easily comprehend how to operate input devices” (Kawaguchi (col. 1 line 24-26)).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chandra (U.S. 2014/0358919 hereinafter Chandra).
	As Claim 21, besides Claim 1, Park may not explicitly disclose while Chandra teaches:
wherein the screen capture interface includes a second capture affordance for capturing screenshots of a second display different from the display (Chandra (¶0026, fig. 1 item 190), insert screenshot button allows user to capture screenshot of an external device from remote content repository).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Park instead be a user interface taught by Chandra, with a reasonable expectation of success. The motivation would be to allow user to rapidly find desired screenshot or other capture content (Chandra (¶0002)).

Response to Arguments
Remarks concerning Claim Rejections under 35 U.S.C. §101:
	As Claim 23, Applicants added “non-transitory” to the “computer readable storage medium”; therefore, 35 U.S.C. §101 rejection(s) are respectfully withdrawn.

Remarks concerning Claim Rejections under 35 U.S.C. §103:
	As Claims 1-2, 4-12, 15-19 and 22-23, Applicants argue that Ameloglu and Geng do not disclose “concurrently displaying …” and “a second capture affordance for initiating a vide capture” (fourth paragraph of page 11 in the remarks).

    PNG
    media_image1.png
    248
    638
    media_image1.png
    Greyscale

	Applicants’ arguments are moot because new reference teaches the amended limitation(s).
	Other dependent Claims are not allowable for the same reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143